Citation Nr: 1759318	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-32 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected hypertension.

4.  Entitlement to an evaluation in excess of 10 percent from September 2008 to March 2017, and in excess of 20 thereafter, for a service-connected right shoulder disability


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from June 1987 to July 1987 and from March 1988 to August 2008.  The Veteran received the Meritorious Service Medal and Global War on Terrorism Medal, among other decorations, for this service.

The issues on appeal come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the March 2012 Substantive Appeal, the Veteran requested a Travel Board hearing.  In August 2015, the Veteran submitted notice to the RO that he no longer wanted a hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the appeal will proceed.  38 C F R § 20.704(d) (2016).

The appeal initially included the issues of entitlement to service connection for left thumb osteoarthritis and a gastric ulcer.  In June 2016, the Board remanded both issues.  In a May 2017 rating decision, the RO granted service connection for both the left thumb osteoarthritis and gastric ulcer; therefore, those issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issues.  See 38 U.S.C. § 7104 (West 2012) (stating that the Board decides questions of law or fact).

In June 2016, the Board also remanded the Veteran's remaining issues on appeal for additional development.  On remand, the requested actions were completed by the AOJ with no further action necessary to comply with the Board's remand directives; therefore, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board remand is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  The medical evidence establishes a current diagnosis of headaches which is linked to the Veteran's service-connected hypertension and sleep apnea.

2.  There is no competent and credible evidence establishing that the Veteran currently has an inguinal hernia disability.

3.  The Veteran's hypertension has been manifested by continuous medication for control without objective findings of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

4.  The Veteran is right handed and his right shoulder disability is manifested by painful motion but there is no instability, subluxation, or diminished strength, and motion in flexion is to at least 125 degrees and abduction is to at least 120 degrees, both of which are above shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for an inguinal hernia have not been met.  
38 U.S.C. §§ 1101, 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C. § 1155 
(West 2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.104, DC 7101 (2017).

4.  The criteria for a disability rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5201, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2017).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a July 2008 notice letter sent prior to the initial denial of the claim, the RO provided timely notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.

VA has also complied with the duty to assist by aiding in obtaining evidence.  All known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as, VA treatment records.  Pursuant to the June 2016 Board Remand, additional personnel records were obtained, including the Veteran's NGB Form 22, which reflects the Veteran's service from August 1985 to February 1988.  Further, three attempts were made to obtain the Veteran's service treatment records from his inactive period of service.  In a July 2016 correspondence, the Arkansas National Guard indicated they did not have the records for the Veteran's active period of service and a formal finding of unavailability was issued by the RO in December 2016.  See Stegall, 11 Vet. App. at 268.

The Veteran was afforded VA medical examinations in January 2017.  The Board concludes that there has been substantial compliance with remand directives.  See Stegall, 11 Vet. App. 268 (1998).  The Veteran underwent VA examinations and the Board notes that, the examinations are adequate as they were based on a thorough physical examination and fully addressed the criteria that are relevant to the Veteran's disability on appeal.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Further, neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

A.  Service Connection Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2017).

Service Connection for Headaches

The Veteran seeks service connection for headaches, which he asserts are etiologically related to his service-connected hypertension.  The Veteran is currently service-connected for hypertension and obstructive sleep apnea.

As an initial matter, the Board finds that the Veteran has a current headache disability.  In March 2017, the Veteran underwent a VA examination for headaches.  The VA examiner noted the Veteran had no diagnosis of headaches but did not symptoms of headaches associated with elevated blood pressure readings.  Although the examiner did not find a diagnosis, the Board notes that service records reflect that on his March 2008 retirement examination, the Veteran indicated he experienced frequent or severe headaches.  On examination, the military examiner indicated the Veteran experienced headaches when his blood pressure was high.  The military examiner diagnosed the Veteran with non-occasional headaches and noted he was currently on hypertension medications. In July 2008, the Veteran filed a claim for service connection for chronic headaches. In Romanowsky v. Shinseki, the Court indicated that McClain v. Nicholson, 21 Vet. App. 319 (2007) did not address the situation where there was a possible inservice diagnosis, followed shortly by the appellant's claim and a VA examination finding of no diagnosed disorder. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013). The facts in this case are analogous to those of Romanowsky and accordingly the Board finds the inservice diagnosis of headaches is sufficient to satisfy the criteria for a current disability.

In March 2017, the Veteran underwent a VA examination.  The Veteran reported intermittent headaches since the 1990's that began around the time of his hypertension diagnosis.  He reported he currently experienced daily headaches that last between two and four hours, with sharp pain and intermittent periods of photophobia.

The March 2017 VA examiner found the Veteran did not have a diagnosis of headaches but rather reported a symptom of headaches associated with elevated blood pressure readings.  The VA examiner further noted that the Veteran continued to report headaches and had a history of both hypertension and sleep apnea.  The VA examiner stated that headaches can be a symptom of uncontrolled hypertension and sleep apnea.

The Veteran has repeatedly reported headaches when his blood pressure was high.  He is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may also establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  In this case, the Veteran is competent to report his symptoms even he is not competent to provide a diagnosis.  Diagnosing a headaches requires knowledge of the various anatomical disorders and their presentation, and may involve interpretation of clinical testing such as an MRI or a CAT scan.  In other words, such a diagnosis goes beyond a simple and immediately observable cause-and-effect relationship and requires interpretation of clinical findings.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  However, here, the Veteran has report the readily identifiable symptoms of headaches, and the diagnosis has been confirmed by a medical professional.  Id.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of the current headache disability.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board therefore finds that the evidence is at least in equipoise on the question of whether the currently diagnosed headaches are related to the Veteran's service-connected hypertension and sleep apnea.  As explained above, the Veteran was diagnosed with headaches in service and both the physician in service and the March 2017 VA examiner stated that headaches are symptoms of the hypertension.  The March 2017 VA examiner further indicated it could also be related to the sleep apnea.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met. 
38 U.S.C.A. § 5107 (West 2014).




Service Connection for a Hernia

The Veteran contends that service connection is warranted for an inguinal hernia.  After review of the record, the Board finds that the evidence does not show a current disability for which service connection can be granted.

In November 1991, the Veteran reported inguinal pain in the right thigh after running.  He was diagnosed with an inguinal strain and instructed to rest.  During a follow-up appointment two days later, the Veteran continued to report inguinal pain and was diagnosed with a right inguinal hernia.  The Veteran was advised to return if there was any increased pain.

In December 1991, the Veteran was placed on a physical profile due to right groin pain with a "possible small hernia."  In July1996, the Veteran reported pain in the left inguinal area and was diagnosed with an abscess in the groin.

In April 2001, the Veteran was seen for groin pain on the left side.  The Veteran indicated he thought he may have pulled his hernia.  On examination, he had knots on the groin due to lymph nodes.  The military examiner indicated that the Veteran had mild hernias in the past.  The examiner found no hernias and indicated the Veteran's abdomen felt normal.  The diagnosis provided was pain in groin due to ingrown hairs.  No hernias were noted on a July 2003 military retention examination or on the Veteran's March 2008 retirement examination.  

The Veteran was most recently provided an examination in March 2017.  The examiner reviewed the file, examined the Veteran and concluded there was no evidence of an inguinal hernia on the current examination.  Furthermore, the examiner reported that records in 2001 noted no hernia, a July 2014 surgical record noted normal male genitalia with no hernia and records from 2013 to 2015 were silent for inguinal hernia.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d. 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d. 1356 (2001).

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board acknowledges the Veteran's reports of an inguinal hernia.  A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may also establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  In this case, however, while the Veteran is competent to report his symptoms he is not competent to provide a diagnosis.  Diagnosing a hernia requires knowledge of the various anatomical disorders and their presentation, and may involve interpretation of clinical testing such as a physical examination or an abdominal x-ray.  In other words, such a diagnosis goes beyond a simple and immediately observable cause-and-effect relationship and requires interpretation of clinical findings.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).

In sum, there is no competent evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  The Board also carefully considered whether the inservice diagnosis could service as a current disability.  Unlike the claimed headaches, however, the inservice diagnosis of the hernia was rendered years before the Veteran's ultimate separation from service and filing of his claim.  Thus, Romanowsky and McClain are not applicable.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).

B.  Increased Ratings Laws and Regulations

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski,
1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Increased Rating for Service-connected Hypertension

The Veteran contends the service-connected hypertension warrants a rating in excess of the currently assigned 10 percent.  The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for hypertension.

Hypertension (or hypertensive vascular disease) is rated under DC 7107.  Under this diagnostic code, a 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.

In April 2009, the RO granted service connection for hypertension, evaluated at 0 percent disabling.  The Veteran filed a notice of disagreement and in a November 2011 Statement of the Case, the RO increased the rating for hypertension to 10 percent disabling based on blood pressure readings in the Veteran's service treatment records.  The effective date for the increased rating was September 2008, based on the Veteran's service retirement date.  In June 2016, the Board remanded the claim for a VA examination.

VA treatment records document the following blood pressure readings (in mmHg):  136/88 (11/13/2013); 110/69 (06/02/2014); 127/79 (06/09/14); 145/94 (07/14/2014); 118/87 (11/17/2014); 137/79 (11/25/2014); 108/64 (04/29/15).  The VA examiner indicated that the most recent in CPRS was from April 29, 2015.

In March 2017, the Veteran underwent a VA examination to determine the severity of his service-connected hypertension.  The Veteran reported he was on several medications with fluctuating blood pressure readings.  The Veteran also reported headaches associated with his hypertension which are addressed in the Headaches section above.

The VA examiner indicated the Veteran's treatment plan included taking continuous medication for hypertension.  The VA examiner further indicated the Veteran did not have a history of a diastolic blood pressure reading predominately 100 or more.  Blood pressure readings taken during the examination were 172/112, 166/106, and 168/106.  The average of the three readings was 168/108.

Based on the medical evidence of record, the weight of the evidence does not establish predominant diastolic pressure over 110 mmHg or predominant systolic pressure over 200 mmHg.  While the Board notes that the Veteran's blood pressure fluctuated between November 2013 and April 2015, none of these readings indicate diastolic pressure over 110 mmHg or systolic pressure over 200 mmHg.  The Board notes the single reading during the March 2017 VA examination where the Veteran's diastolic pressure was 112, however, two other readings that same day noted diastolic readings of 106 and the rest of the evidence of record does not indicate that his blood pressure readings more closely approximate that result.

While the Board recognizes that the Veteran contends that his condition warrants a higher rating for hypertension, the record does not indicate that the Veteran has contended that his blood pressure readings are predominantly higher than systolic pressure of 200 or diastolic pressure of 110.  Accordingly, as a preponderance of the evidence is against a schedular disability rating in excess of 10 percent for hypertension, the Board must deny this claim on a schedular basis.

The Board must conclude that the evidence does not meet the criteria for a rating in excess of 10 percent for hypertension under DC 7107 for the entire appeal period.  38 C.F.R. § 4.104, Diagnostic Code 7107.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107 (b).

Neither the Veteran nor his representative has raised any other issues with regards to hypertension, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating for Service-Connected Shoulder

The Veteran contends that he is entitled to a rating in excess of 10 percent from September 2008 to March 2017, and in excess 20 percent thereafter, for a right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2017).  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's right shoulder disability, shown throughout the record to be the major extremity, is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5003-5201 (2017).  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Diagnostic Code 5003 applies to traumatic arthritis which is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC 5003).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5201, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

The normal range of motion of shoulder for flexion and abduction is from 0 degrees at the side to 180 degrees overhead.  38 C.F.R. § 4.71, Plate I (2016).  Shoulder level is at 90 degrees, and exactly midway between the side and shoulder level is at approximately 45 degrees.

Under DC 5201, a 20 percent rating is assigned for limitation of the minor or major arm to shoulder level.  If there is limitation of the shoulder midway between side and shoulder level a 20 percent rating is also assigned for the minor arm, but a 30 percent rating is assigned for the major arm.  If the limitation is 25 degrees from the side, a 30 percent rating is assigned for the minor arm; 40 percent for the major arm. Id.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I.

Ankylosis of the scapulohumeral articulation is addressed under DC 5200 and other impairment of the humerus is covered under DC 5202.  38 C.F.R. § 4.71a.  Finally, impairment of the scapula is addressed under DC 5203.  Id.  However, the record does not show such Diagnostic Codes are relevant for the Veteran's right shoulder disability as further discussed below.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 
38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011). Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment. Id.   

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent from September 2008 to March 2017, and in excess of 20 percent thereafter, for a right shoulder disability are not warranted.  The Veteran submitted a claim for service connection for a right shoulder injury in July 2008. 

In-service, the Veteran underwent arthroscopic surgery on his right shoulder in June 2001.  February 2007 military treatment records show full range of motion in the right shoulder.  On his March 2008 retirement examination, the Veteran indicated right shoulder problems.  The military examiner indicated the Veteran had normal upper extremities.

In August 2008, the Veteran cancelled a scheduled VA examination for the shoulder.  In an April 2009 rating decision the RO granted service connection for right shoulder rotator cuff surgery evaluated at 0 percent, effective September 2008, based on the Veteran's retirement date.  In November 2011, the RO granted an increased rating for the right shoulder to 10 percent, this appeal followed.

In January 2013, the RO attempted to schedule the Veteran for an examination but he reported he was out of the country at the time.  Treatment records during the appeal period show no complaints or treatment sought for the right shoulder.  In January 2017, the Veteran was unable to attend a VA examination because he was out of the country.

In March 2017, the Veteran underwent a VA examination to determine the severity of the service-connected shoulder condition.  The Veteran reported flare-ups with pain and weakness that resulted in difficulty with lifting and overhead activities.  The Veteran also reported intermittent popping and stiffness with overhead activities.

On examination, the VA examiner noted pain on rest and movement, pain with weight bearing, localized tenderness to palpitation involving the AC joint, and mild tenderness to palpitation of the anterior shoulder region.  Range of motion testing in the right shoulder revealed flexion of 125 degrees, abduction of 120 degrees, external rotation of 70 degrees, and internal rotation of 90 degrees.  Strength in the right shoulder was 5/5, there was no muscle atrophy, the external rotation strength test was negative, no instability was noted, and no conditions in the Veteran's clavicle, scapula, and AC joints were suspected.

The Veteran was able to perform repetitive use testing without additional functional loss or loss of range of motion and had no ankylosis in the right shoulder.  The VA examiner diagnosed the Veteran with a right rotator cuff tear and right shoulder osteoarthritis.

The Board first finds that a rating in excess of 10 percent for a right shoulder disability is not warranted from September 2008 to March 2017.  As previously noted the only range of motion testing available for the right shoulder during this period was the February 2007 military treatment records show full range of motion.  At retirement from service, the right upper extremity was found to be normal.  The Veteran sought no treatment during this period for the right shoulder and has not contended that his range of motion was limited to at the shoulder level during this period.  As such, the Board finds the 10 percent rating based on evidence of arthritis for a major joint group is warranted.  There is competent evidence during this period that indicated the Veteran's right shoulder range of motion was limited to at the shoulder level.

Next, the Board finds the Veteran does not meet the DC 5201 criteria for a rating of 30 percent after March 2017 because he has not been shown to have limitation of the shoulder midway between the side and shoulder level.  As noted above, even when considering the effects of pain, during the March 2017 VA examination, the Veteran's reported that during a flare-up, he was limited in what he could do overhead, well above midway between the side and the shoulder level.

The Board has also fully considered the Veteran's reported flare-ups throughout this part of the appeal period and finds that they do not warrant an increase to the Veteran's currently assigned 20 percent rating.  Specifically, the Veteran has reported that during a flare-up, he has difficulty with overhead activities, push-ups, and working out in the gym.  At no point during the appeal has the Veteran reported an inability to raise his arm beyond between his side and his shoulder level or any symptoms that nearly approximates between the side and the shoulder level.  He has consistently associated only increased pain with the flare-ups and no reduction in mobility.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In other words, while the Veteran clearly has additional pain and at times especially when performing motion above the head, there is no evidence that he is unable to raise the arm above midway between his side and his shoulder level.  Rather he indicated overhead motions were more difficult.  The Board carefully considered the reports of flare ups and does not find this to more nearly approximate limitation to between the side and the shoulder level.

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with osteoarthritis of the right shoulder, DC 5201 remains the most appropriate Code under which to rate the service-connected right shoulder disability for this period of the appeal.  See Butts, 5 Vet. App. at 532.  The Board has considered the applicability of rating the disability under Diagnostic Codes 5200, 5202, and 5203; however, on VA examination in March 2017, the examiner specifically ruled out any ankylosis, as well as impairment of the humerus, clavicle, or scapula.

Furthermore, the Board has considered whether a higher rating is warranted based on functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  From September 2008 to March 2017, the Veteran was in receipt of a 10 percent rating for his right shoulder disability due to painful motion and in receipt of a 20 percent rating after March 2017.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  A higher rating is not warranted because prior to March 2017 medical records indicate the Veteran had full range of motion and the March VA examiners' findings objectively showed, at most, limited arm flexion 125 degrees of flexion with pain.  The 20 percent rating after March 2017 appropriately encompasses the Veteran's right shoulder disability as the March 2017 VA examiner also found that the functional impairment of the Veteran's right shoulder disability would only impact the Veteran's ability to perform strenuous jobs that require heavy lifting, repeated pushing, pulling, and repeated overhead activities.

The Board therefore concludes that the Veteran's right shoulder disability has been no more than 10 percent disabling from September 2008 to March 2017 and no more than 20 percent disabling thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues with regards to the service-connected right shoulder, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDERS

Entitlement to service connection for headaches is granted.

Entitlement to service connection for an inguinal hernia is denied.

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.

Entitlement to an evaluation in excess of 10 percent from September 2008 to March 2017, and in excess of 20 thereafter, for a service-connected right shoulder disability, is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


